Title: From John Adams to Tristram Dalton, 30 March 1798
From: Adams, John
To: Dalton, Tristram



My worthy friend
Philadelphia March 30th 1798:

I am as much in debt in the Litterary and Epistolary way, as our princes of modern speculation are in their pursuits; and I suppose for similar reasons, vz: want a Method in accuracy of account, no œconomy, and undertaking more than I am able of managing; to you I am indebted for three late Letters at least—
The character drawn in the first and alluded to in the second, has always been civil to me personally and especially in his last visit to this place: but I have heard frequently of his conversation and behaviour; I am out of all danger from his designs—
The plan in your last Letter, that I mean, of the 26th of this month, shall have all the attention it deserves from me: there are few men if any to whom my inclinations and feelings are better disposed than to the Cr: in question
In one of your Letters you recall the memory of my forgotten Lucubrations; Alas! Experience, History, and Prophecy founded on both are lost to mankind; they oppose in vain their feeble resistance to the popular passions of the times—It may in some future time be remarked, that these papers were written in 1786 & 1787 and the Events of the subsequent ten or Eleven years may be compared with them—but this will be done by Very few in their closets, and will influence Nations Very little—the difficulty of leading or quieting millions, by any means but power and establishment can be known only to those who have tried Experiments of it—My regards to the family and accept of a renewal of protestations of Esteem, which have been made and repeated almost half a hundred yearsfrom your most obedient

John Adams